CHANDLER, Justice,
dissenting:
¶ 57. I fully concur with Justice Dickinson’s dissent. I write separately to express appreciation and respect for the difficult situations law enforcement officers frequently face as responses to reports of violence unfold. The desire to control potential threats to safety, as well as the difficulty in immediately ascertaining par*760ticular threats in a hostile environment, makes arriving at the perfect judgment call challenging. However, with full appreciation of this challenge, I must agree with Justice Dickinson that, in this instance, the officer lacked probable cause and reasonable suspicion to arrest or perform a Terry stop on the youth. See Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). I cannot endorse the creation of a circular justification for such stops and arrests.
DICKINSON, P.J., JOINS THIS OPINION.